DETAILED ACTION
This is a non-final rejection in response to application filed 9/24/2021. Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is unclear as it is not clear which of the ranges is required to meet the limitations of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-6, and  9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (EP 2966395).
Regarding independent claims 1 and 9 and dependent claims 2 and 10, Martinez teaches, a turbofan gas turbine engine comprising, in axial flow sequence, a heat exchanger module 60, a fan assembly 24, a compressor module 14, and a turbine module 20, the 5heat exchanger module being in fluid communication with the fan assembly by an inlet duct 28, the heat exchanger module comprising a plurality of heat transfer elements 106 for transfer of heat from a first fluid contained within the heat transfer elements to an airflow passing over a surface of the heat transfer elements prior to entry of the airflow into an inlet to the fan assembly [0012-0014]; 
Martinez is silent to 10wherein, in use, at a full-power condition, the engine produces a maximum thrust T (N), the heat exchanger module transfers a maximum heat rejection H (W) from the first fluid to the airflow; and 
a Heat Exchanger Performance parameter PEX (W/N) is defined as:   
                
                    P
                    e
                    x
                    =
                    
                        
                            H
                        
                        
                            T
                        
                    
                
            
and the PEX parameter lies in the range of 0.4 to 6.0.  
	It would have been obvious to one of ordinary skill at the time of filing to design a heat exchanger such that the maximum heat rejection meets the needs of an engine during all power conditions, in particular the full-power condition. It should also be noted  
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchanger of Martinez to maximize the maximum heat rejection because the increase in efficiency of the heat transfer to from the lubricant to the intake air is recognized as a result-effective variable as achieving a particular level of heat transfer and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the heat transfer  based on maximum to achieve a desired level of cooling.
It should be noted that Martinez is likely already within the range as stated as it is broad.
Regarding dependent claim 4 and 5, Martinez teaches wherein the heat 25exchanger module has a flow area AHEX and the fan module has a flow area AFAN, and a ratio of AFAN to AHEX being in the range of 0.3 to 0.8.  Flow area, according to the specification is the cross sectional area of the heat exchanger or fan assembly flow area. Based on figure 1, the cross sectional area at the heat exchanger is at a minimum 80% of the area of the fan blades, when taking into account that the fan blades have a smaller diameter in addition to the nose cone which reduces about 1/3 of the area of flow. In regards to claim 5, the heat exchanger module has a fluid path diameter E (essentially the entire inlet diameter), wherein the fluid path diameter E is 30greater than the fan diameter D (as seen in figure 1, the diameter of the entire fan, including the rotor, is smaller than the interior area of the duct, however, the heat exchanger module is attached to the wall of the duct and therefore extends beyond the fan diameter).  
Regarding dependent claim 6, Martinez teaches the turbofan gas turbine engine further comprising an outer housing 42, the outer housing enclosing the sequential arrangement of heat exchanger module, fan assembly, compressor module, and turbine module, an annular bypass duct being defined between the 5outer housing and the sequential arrangement of modules, a bypass ratio being defined as a ratio of a mass air flow rate through the bypass duct to a mass air flow rate through the sequential arrangement of modules, and wherein the bypass ratio is less than 2.0.  The bypass ratio is variable and would change based on the operation of the engine, there is an inherent operating parameter with Martinez where a bypass ratio can be less than 2.0.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Townes et al. (US 2020/0049067).
	Regarding dependent claim 3, Martinez teaches the invention as claimed and discussed above. Martinez is silent to wherein the fan 20assembly comprising a plurality of fan blades defining a fan diameter (D), and the fan diameter D is within the range of 0.3m to 2.0m, preferably within the range 0.4m to 1.5m, and more preferably in the range of 0.7m to 1.0m.  
	It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the fan of Martinez to a diameter as taught by Townes [0163] as a result-effective variable as achieving the diameter that allows for fuel efficiency and noise and reducing drag and weight would have been a matter of routine experimentation to determine the optimum or workable ranges of testing fan diameters to achieve a desired level of efficiency.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (US 2020/0173365) in view of Martinez.
Regarding independent claim 1, Roberge teaches, a turbofan gas turbine engine comprising, in axial flow sequence, a fan assembly 22, a compressor module 24, and a turbine module 28, the 5heat exchanger module being in fluid communication with the fan assembly by an inlet duct, the heat exchanger module comprising a plurality of heat transfer elements for transfer of heat from a first fluid contained within the heat transfer elements to an airflow passing over a surface of the heat transfer elements prior to entry of the airflow into an inlet to the fan assembly [0040-0045]; 
Roberge teaches the heat exchanger module 82 but is silent to its location in axial flow sequence being upstream of the fan, rather it teaches it downstream. However, Martinez teaches both upstream 62 and downstream 64 locations were known. 

 It would have been obvious to a person having ordinary skill in the art at the time of filing to relocate the heat exchanger of Roberge to a location forward of the fan as taught by Martinez because it has been held that merely rearranging parts of an invention involves only routine skill in the art - MPEP 2144.04 (VI-C). 
Roberge in view of Martinez is silent to 10wherein, in use, at a full-power condition, the engine produces a maximum thrust T (N), the heat exchanger module transfers a maximum heat rejection H (W) from the first fluid to the airflow; and 
a Heat Exchanger Performance parameter PEX (W/N) is defined as:   
                
                    P
                    e
                    x
                    =
                    
                        
                            H
                        
                        
                            T
                        
                    
                
            
and the PEX parameter lies in the range of 0.4 to 6.0.  
It would have been obvious to one of ordinary skill at the time of filing to design a heat exchanger such that the maximum heat rejection meets the needs of an engine during all power conditions, in particular the full-power condition. It should also be noted  
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchanger of Roberge in view of Martinez to maximize the maximum heat rejection because the increase in efficiency of the heat transfer to from the lubricant to the intake air is recognized as a result-effective variable as achieving a particular level of heat transfer and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the heat transfer  based on maximum to achieve a desired level of cooling.
Regarding dependent claim 6, Roberge in view of Martinez teaches the invention as claimed and discussed above. Roberge further teaches the turbofan gas turbine engine further comprising an outer housing 80, the outer housing enclosing the sequential arrangement of heat exchanger module, fan assembly, compressor module, and turbine module, an annular bypass duct being defined between the 5outer housing and the sequential arrangement of modules, a bypass ratio being defined as a ratio of a mass air flow rate through the bypass duct to a mass air flow rate through the sequential arrangement of modules, and wherein the bypass ratio is less than 2.0 [0035].  
Regarding dependent claim 7, Roberge in view of Martinez teaches the invention as claimed and discussed above. Roberge further teaches 10wherein the fan assembly has two or more fan stages (figure 1 shows 3 stages), at least one of the fan stages comprising a plurality of fan blades defining the fan diameter D (inherent any of the stages can be used for this limitation).  

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (US 20140283500) in view of Martinez.
Regarding independent claim 1, Sabnis teaches, a turbofan gas turbine engine comprising, in axial flow sequence, a fan assembly 42, a compressor module 40, and a turbine module 54.
Sabnis is silent to a heat exchanger module in axial flow sequence and  the 5heat exchanger module being in fluid communication with the fan assembly by an inlet duct, the heat exchanger module comprising a plurality of heat transfer elements for transfer of heat from a first fluid contained within the heat transfer elements to an airflow passing over a surface of the heat transfer elements prior to entry of the airflow into an inlet to the fan assembly.
Martinez teaches the heat exchanger module 60 comprising a plurality of heat transfer elements 106 for transfer of heat from a first fluid contained within the heat transfer elements to an airflow passing over a surface of the heat transfer elements prior to entry of the airflow into an inlet to the fan assembly [0012-0014]. Additionally, Martinez teaches the heat exchanger at the inlet in an upstream position 62.
 It would have been obvious to a person having ordinary skill in the art at the time of filing to provide the engine of Sabnis with the the heat exchanger of Martinez at the inlet as Martinez teaches a more efficient cost, and package for a heat exchanger module [0033].
Sabnis in view of Martinez is silent to 10wherein, in use, at a full-power condition, the engine produces a maximum thrust T (N), the heat exchanger module transfers a maximum heat rejection H (W) from the first fluid to the airflow; and 
a Heat Exchanger Performance parameter PEX (W/N) is defined as:   
                
                    P
                    e
                    x
                    =
                    
                        
                            H
                        
                        
                            T
                        
                    
                
            
and the PEX parameter lies in the range of 0.4 to 6.0.  
It would have been obvious to one of ordinary skill at the time of filing to design a heat exchanger such that the maximum heat rejection meets the needs of an engine during all power conditions, in particular the full-power condition. It should also be noted  
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchanger of Sabnis in view of Martinez to maximize the maximum heat rejection because the increase in efficiency of the heat transfer to from the lubricant to the intake air is recognized as a result-effective variable as achieving a particular level of heat transfer and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the heat transfer  based on maximum to achieve a desired level of cooling.
Regarding dependent claim 8, Sabnis in view of Martinez teaches the invention as claimed and discussed above. Sabnis further teaches comprising taking off from a runway, wherein the maximum rotational speed of the turbine during take-off is in the range of from 8500 rpm to 12500 rpm [TABLE 1].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741